MEMORANDUM **
Appellee has filed an unopposed motion to reverse appellant’s conviction and remand this case to the district court for a new trial. Appellee concedes that its incorrect reference to appellant’s prior conviction as involving a firearm and its use of appellant’s three prior misdemeanor convictions not involving truthfulness to impeach appellant at trial were errors that affected the outcome of the trial. See United States v. Jimenez, 214 F.3d 1095 (9th Cir.2000); Fed.R.Evid. 609(a).
Accordingly, appellant’s conviction is reversed. This matter is remanded to the district court for a new trial.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.